Citation Nr: 0215394	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  97-17 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for aching and swelling 
of the joints, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a tumor of the 
groin, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a rash on the right 
hand, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for osteoarthritis of 
the left wrist with ganglion cyst.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
September 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
1996.  In pertinent part, the RO denied service connection 
for aching and swelling of the joints, to include as due to 
an undiagnosed illness; a tumor of the groin, to include as 
due to an undiagnosed illness; a rash on the right hand, to 
include as due to an undiagnosed illness; shortness of 
breath, to include as due to an undiagnosed illness; 
osteoarthritis of the left wrist with ganglion cyst; and 
hypertension.  In December 2000, the Board remanded the case 
to the RO for further development.  

The Board notes that the December 2000 remand also listed an 
issue of service connection for a psychiatric disorder, other 
than post-traumatic stress disorder (PTSD), including 
depression.  However, on further review of the file, it 
appears service connection has already been established for 
depression.  In a May 2000 decision, the RO granted service 
connection for PTSD with depression.  Although later rating 
decisions do not list depression along with the PTSD, this 
appears to be a simple oversight.  At present, the veteran 
remains service connected for PTSD with depression; thus 
there is no pending appellate issue of service connection for 
a psychiatric disorder. 

REMAND

The veteran served on active duty in the Army from November 
1990 to September 1991, including a period in Southwest Asia 
during the Persian Gulf War.  Several of the claims now on 
appeal include the question of service connection for 
undiagnosed illness (or, under recent change in law, for 
certain diagnosed conditions) based on Persian Gulf service.  
See 38 U.S.C.A. § 1117 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.317 (2001).

In December 2000, the Board remanded the case for further 
development of the evidence (obtaining additional treatment 
records and providing VA examinations) and readjudication in 
accordance with the recently enacted Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A, and 
recently amended 38 C.F.R. § 3.159.  The claims file shows 
that, after the Board's last remand, the RO attempted to 
develop additional treatment records; however, VA 
examinations were not provided.  The RO also did not 
readjudicate the claims and issue a supplemental statement of 
the case.  Due to inadequate RO compliance with the Board's 
last remand, the Board must again remand the case.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

Therefore, the case is remanded to the RO for the following 
action:

The RO should have the veteran undergo VA 
examinations to determine the existence 
and etiology of claimed aching and 
swelling of the joints, tumor of the 
groin area, right hand rash, shortness of 
breath, osteoarthritis of the left wrist 
with ganglion cyst, and hypertension.  
The claims folder should be provided to 
and reviewed by the examiners.  The 
examiners should diagnose all current 
conditions involving these claimed 
disabilities (and, where applicable, 
describe all signs and symptoms of 
undiagnosed illness claimed to be due to 
Persian Gulf service).  The examiners 
should also provide medical opinions, 
with adequate rationale, as to the 
approximate date of onset and etiology of 
the claimed conditions, including any 
relationship to the veteran's active 
duty.  

2.  Thereafter, the RO should review 
these claims for service connection.  If 
the claims remain denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



